DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In this Office Action, claims 5-8 are withdrawn, and claims 1-4 and 9-14 are examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to Claims 1-4 and 9-14 have been fully considered but they are not persuasive.  Further, they are moot because of a new grounds of rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 9-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanabe, U.S. Patent Application Publication 2019/0096569.
Regarding Claim 1, Tanabe teaches, an inductor (Fig. 4) comprising: 
a body (10) in which a plurality of insulating layers (63a-63j) on which a plurality of coil patterns (41a-41f) are arranged are stacked in a stacking direction; and 
first and second external (20, 30, 21a-21j, 31a-31j) electrodes disposed inside the body, wherein 
the plurality of coil patterns are connected by coil connecting portions (42a-42f) and form a coil (40) in which opposing ends (opposing ends of coil 40) thereof are connected to the first and second external electrodes (20, 30), and 
the first and second external electrodes (20, 30) are directly connected to the opposing ends of the coil inside the body,
outlines of coil patterns (41a-41f) including the opposing ends of the coil (opposing ends of coil 40) and a remainder of coil patterns overlap each other in the stacking direction.  (Tanabe: Figs. 1-4, para. [0043], [0056]).
Regarding Claim 2, Tanabe further teaches, wherein 
the first and second external electrodes (20, 30) are directly connected to the plurality of coil patterns (41a-41f) and include a first electrode layer (the first electrode layer of electrodes 20, 30) deposited with the same material (Tanabe teaches both the coil layers 41a-41f and outer electrode layers 20, 30 comprise “a conductive material such as a metal with low electric resistance like silver (Ag), copper (Cu) or gold (Au), or an alloy mainly containing these metals” [0060]) as that of the plurality of coil patterns (41a-41f).  (Tanabe: Fig. 2B, para. [0043]).
Regarding Claim 3, Tanabe further teaches, wherein the first and second external electrodes (20, 30) further include a plurality of plating layers (covering layer 22) (teaches “the covering layer can be formed of a plurality of layers” [0049]) disposed on the first electrode layer.  (Tanabe: Figs. 2A, 2B, para. [0049]).
Regarding Claim 4, Tanabe further teaches, wherein an outermost plating layer (cover layers 22 of electrodes 20, 30) among the plurality of plating layers is exposed to the outside of the body.  (Tanabe: Figs. 2A, 2B, para. [0049]).
Regarding Claim 9, Tanabe teaches, an inductor (Fig. 4) comprising: 
a body (10) including a stack of a first insulating layer (63a), a last insulating layer (63j) and intermediate insulating layers (63b-63i), 
each of the intermediate layers having a pattern (41a-41f) disposed thereon, 

the patterns and the connecting patterns together comprising 
a coil (40) disposed inside the body such that 
the patterns on the first and the last insulating layers (63a, 63j) form opposing ends of the coil; and 
first and second external electrodes (20, 30) disposed inside the body and directly connected respectively to the opposing ends of the coil,
wherein outline of the connecting patterns (42a-42f) and the patterns overlap each other in a direction in which insulating layers of the stack are stacked.  (Tanabe: Figs. 1-4, para. [0043], [0056]).
Regarding Claim 10, Tanabe further teaches, wherein 
wherein the first and second external electrodes include a first electrode layer (the first electrode layer of electrodes 20, 30) formed of a same material as that of the patterns on the first, last and intermediate insulating layers (Tanabe teaches both the coil layers 41a-41f and outer electrode layers 20, 30 comprise “a conductive material such as a metal with low electric resistance like silver (Ag), copper (Cu) or gold (Au), or an alloy mainly containing these metals” [0060]).  (Tanabe: Fig. 2B, para. [0043]).
Regarding Claim 11, Tanabe further teaches, wherein each of the first and second external electrodes further includes a plating layer (“plating” [0049]) disposed on (Tanabe: Figs. 2A, 2B, para. [0049]).
Regarding Claim 12, Tanabe further teaches (Fig. 5), wherein an external surface of each of the first and second external electrodes (20, 30, 21, 31) substantially matches an external surface of the body (10) (the teaching “[n]ote that the covering layer 22 and the covering layer 32 may be omitted. In this case, the outer terminal electrode 21 can be made to be the first outer electrode 20 and the outer terminal electrode 31 can be made to be the second outer electrode 30” teaches an embodiment with flush surfaces [0049], see Figs. 2A and 5).  (Tanabe: Figs. 2A and 5, para. [0049]).
Regarding Claim 13, Tanabe further teaches, wherein the pattern (41a) on the first insulating layer (63c) is spaced apart from the second external electrode (31c), 
the pattern (41f) on the last insulating layer (63h) is spaced apart from the first external electrode (21h), and 
the patterns (41b-41e) on intermediate insulating layers are spaced apart from both the first and second external electrodes (20, 30).  (Tanabe: Figs. 1-4, para. [0043], [0056]).
Regarding Claim 14, Tanabe teaches, an inductor (Fig. 4) comprising: 
a body (10) in which a plurality of insulating layers (63a-63j) on which a plurality of coil patterns (41a-41f) are arranged are stacked; and 
first and second external (20, 30) electrodes disposed inside the body, wherein 

the first and second external electrodes (20, 30) are directly connected to the opposing ends of the coil inside the body,
wherein outlines of coil patterns (41a-41f) including the opposing ends overlap each other in a direction in which the plurality of insulating layers are stacked (overlapping outlines of coil conductor layers of each coil conductor layer 41a-41f, see Fig. 4).  (Tanabe: Figs. 1-4, para. [0043], [0056]).
Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 








/MALCOLM BARNES/
Examiner, Art Unit 2837
03/24/2022



/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837